     Case: 4:18-cr-00736-JAR Doc. #: 14 Filed: 11/07/18 Page: 1 of 1 PageID #: 21



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
              Plaintiff,                  )
                                          )
v.                                        )          No. 4:18-CR-00736 JAR (PLC)
                                          )
ADAM L. FRANCISCO,                        )
                                          )
              Defendant.                  )

                GOVERNMENT’S MOTION TO DISMISS INDICTMENT

        COMES NOW the United States of America, by and through the United States Attorney

for the Eastern District of Missouri, Jeffrey B. Jensen, and John R. Mantovani, Assistant United

States Attorney for said district, and pursuant to Rule 48(a) of the Federal Rules of Criminal

Procedure and moves this Court to dismiss this indictment, and this indictment only, against

defendant Adam L. Francisco for the reason that the charges contained in this indictment have

been added by way of a second superseding indictment in United States v. Joseph A. Israel et al.

under cause number 4:18-CR-00399 CDP (NAB).

                                              JEFFREY B. JENSEN
                                              United States Attorney

                                              /s/ John R. Mantovani
                                              JOHN R. MANTOVANI, #50867MO
                                              Assistant United States Attorney

                                 CERTIFICATE OF SERVICE

       I hereby certify that November 7, 2018, the foregoing was filed electronically with the
Clerk of the Court to be served by operation of the Court=s electronic filing system upon Dan
Juengel, Attorney for Defendant.

                                              /s/ John R. Mantovani
                                              JOHN R. MANTOVANI, #50867MO
                                              Assistant United States Attorney
